DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted on 09/24/2021 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art of record found during the examination of the present application, Ricci et al. (US 2013/0145482 A1 herein Ricci), fails to specifically teach, suggest, or disclose wherein in response to detecting occurrence of an abnormality in the vehicle-mounted communication unit, the monitoring unit disconnects communication between the vehicle-mounted communication unit and the monitoring unit and notifies the control unit of the abnormality in the vehicle-mounted communication unit, and wherein the control unit is capable of wirelessly communicating with a mobile communication terminal in accordance with a certain profile corresponding to a function of the vehicle-mounted device among a plurality of profiles of a short-range wireless communication standard, and configured to instruct, when being notified of the abnormality in the vehicle-mounted communication unit from the monitoring unit, the mobile communication terminal to perform an operation for reporting the abnormality in the vehicle-mounted communication unit in accordance with the certain profile of the short-range wireless communication standard, so as to report the abnormality in the vehicle-mounted communication unit to the external server via the mobile communication terminal while the communication via the vehicle-mounted communication unit is disconnected.
Ricci teaches a diagnostic module 2028 queries on board sensors 1516 and/or on board sensor monitors 2020, and/or critical and/or non-critical system controllers 2012 and 2016 to determine states of various parts, components, subsystems, tasks, functions, and/or operations of the vehicle.  The diagnostic module 2028 can then perform diagnostics using locally stored or remotely stored pre-determined logic to identify faults, malfunctions, or other problems and, optionally, generate repair advice and/or warnings and/or instructions and/or recommendations to the vehicle operator ([0326]).  These teachings of Ricci differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 2-8 depend upon allowable claim 1 therefore claims 2-8 are also allowed.

Regarding claim 9, the best prior art of record found during the examination of the present application, Ricci et al. (US 2013/0145482 A1 herein Ricci), fails to specifically teach, suggest, or disclose wherein in response to detecting occurrence of an abnormality in the communication capability, the circuitry disables the communication capability, and wherein the circuitry is capable of wirelessly communicating with a mobile communication terminal in accordance with a certain profile corresponding to a function of the vehicle-mounted device among a plurality of profiles of a short-range wireless communication standard, and configured to instruct, in response to detecting the abnormality in the communication capability, the mobile communication terminal to perform an operation for reporting the abnormality in the communication capability in accordance with the certain profile of the short-range wireless communication standard, so as to report the abnormality in the communication capability to the external server via the mobile communication terminal while the communication capability is disabled.
Ricci teaches a diagnostic module 2028 queries on board sensors 1516 and/or on board sensor monitors 2020, and/or critical and/or non-critical system controllers 2012 and 2016 to determine states of various parts, components, subsystems, tasks, functions, and/or operations of the vehicle.  The diagnostic module 2028 can then perform diagnostics using locally stored or remotely stored pre-determined logic to identify faults, malfunctions, or other problems and, optionally, generate repair advice and/or warnings and/or instructions and/or recommendations to the vehicle operator ([0326]).  These teachings of Ricci differ and fall short of the present application, therefore claim 9 is considered novel and non-obvious over the prior art and therefore is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648